 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROGELIO MAY RUIZ,                                    Case No.: 17cv1914 DMS (AHG)
12                                       Plaintiff,
                                                          ORDER (1) ADOPTING REPORT
13   v.                                                   AND RECOMMENDATION AND (2)
                                                          GRANTING DEFENDANTS’
14   R. OLIVEIRA, et al.,
                                                          MOTION FOR SUMMARY
15                                      Defendant.        JUDGMENT
16
17          On September 19, 2017, Plaintiff Rogelio May Ruiz, a state prisoner proceeding pro
18   se, filed a Complaint Under the Civil Rights Act 42 U.S.C. § 1983. Plaintiff alleges his
19   constitutional rights were violated while he was housed at Richard J. Donovan Correctional
20   Facility.
21          On February 15, 2019, Defendants R. Oliveira and B. Self filed a motion for
22   summary judgment. Plaintiff submitted an opposition to the motion, but it was in Spanish.
23   Nevertheless, the Court accepted Plaintiff’s filing, and directed him to resubmit his
24   opposition in English. Plaintiff thereafter submitted three additional opposition briefs, but
25   again, they were all in Spanish.
26   ///
27   ///
28   ///

                                                      1
                                                                                17cv1914 DMS (AHG)
 1           On July 15, 2019, Magistrate Judge Nita L. Stormes issued a Report and
 2   Recommendation ("R&R") on the motion, recommending that it be granted.1 Plaintiff filed
 3   objections to the R&R, but as with his opposition briefs, it is in Spanish.
 4           This Court, having reviewed de novo the Magistrate Judge's R&R, adopts the R&R
 5   in its entirety and grants Defendants’ motion for summary judgment. The Clerk of Court
 6   shall enter judgment accordingly, and close this case.
 7           IT IS SO ORDERED.
 8       Dated: September 24, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     1
      Subsequent to issuance of the R&R, the case was transferred from Judge Stormes to
28   Magistrate Judge Alison H. Goddard.
                                                   2
                                                                                   17cv1914 DMS (AHG)
